FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LEONEL ARNOLDO MARTINEZ-                         No. 08-73131
 SEGOVIA,
                                                  Agency No. A200-025-965
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Leonel Arnoldo Martinez-Segovia, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

summarily affirming an immigration judge’s decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DL/Research
asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004), and we review factual findings for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

       We reject Martinez-Segovia’s contention that he is eligible for asylum and

withholding of removal based upon an anti-gang political opinion. See Barrios v.

Holder, 581 F.3d 849, 856 (9th Cir. 2009); see also Santos-Lemus v. Mukasey, 542
F.3d 738, 746-47 (9th Cir. 2008) (denying relief where the “available evidence

suggests . . . that Santos-Lemus was victimized for economic and personal

reasons”). Accordingly, because Martinez-Segovia failed to demonstrate that he

was persecuted or fears future persecution on account of a protected ground, we

deny the petition as to his asylum and withholding of removal claims. See Barrios,
581 F.3d at 856.

       Martinez-Segovia’s contention that the BIA’s streamlined order did not set

forth adequate reasons for denying relief is foreclosed by Falcon Carriche v.




DL/Research                               2                                     08-73131
Ashcroft, 350 F.3d 845, 851 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




DL/Research                              3     08-73131